Citation Nr: 0526724	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  00-24 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a nasal fracture.

2.  Entitlement to an increased evaluation for a right wrist 
fracture (dominant), currently rated as 10 percent disabling. 

3.  Entitlement to an increased evaluation for left leg 
muscle injury, Muscle Group XII, due to gunshot wound, 
currently rated as 10 percent disabling. 

4.  Entitlement to an increased evaluation for lower left leg 
gunshot wound scar, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1967 to September 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and September 2000 rating 
determinations of a regional office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran appeared at a hearing before a local hearing 
officer in August 2000.

The Board notes that the veteran perfected the issue of 
service connection for a low back disability during the 
course of this appeal.  In an August 2003 rating 
determination, the RO granted service connection for low back 
injury, status post multilevel spinal fusion L3-4, L4-5 for 
degenerative disc condition with radiculopathy and assigned a 
60 percent disability evaluation.  That action constitutes a 
full grant of the benefit sought on appeal as to that issue.  

By rating decision dated in May 2004, the RO assigned a total 
disability rating based on individual unemployability, 
effective from September 8, 1999.  However, the issues listed 
on the first page of this decision involve claims for higher 
schedular ratings, and they remain in appellate status.  


FINDINGS OF FACT

1.  The veteran's service-connected nasal septum deviation 
does not result in complete obstruction of one nasal passage, 
or more than 50 percent obstruction on both sides.

2.  The veteran does not currently have ankylosis of the 
right wrist and neurological impairment of the right wrist 
has not been shown to be present.  

3.  Residuals of a shell fragment wound of the left leg 
result in no more than moderate impairment.

4.  The veteran's gunshot wound scar has been shown to be 
tender and painful.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for nasal septum 
deviation have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.97, Diagnostic Code 6502 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right wrist fracture have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5214, 5215 
(2004).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the left leg have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.73, Code 
5312 (2004).  

4.  The criteria for an evaluation in excess of 10 percent 
for the gunshot wound scar of the left leg have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002 &2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the February 
and September 2000 rating determinations, the September 2000 
statement of the case, the August 2003 and November 2004 
supplemental statements of the case, and the May 2003 and 
January 2005 VCAA letters, have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in the statement and 
supplemental statements of the case and in the VCAA letters 
the appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying the relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the January 2005 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's February and September 2000 rating 
determinations came before notification of the veteran's 
rights under the VCAA.  It is arguable that the VCAA notice 
was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The Board finds, however, that any defect with 
respect to the timing of the VCAA notice in this case was 
harmless error for the reasons specified below.  After the 
rating actions on appeal were promulgated, the RO did provide 
notice to the claimant in May 2003 and January 2005 regarding 
what information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded VA examinations and that all VA and private 
treatment records have been obtained.  He also appeared at a 
hearing before a local hearing officer in August 2000.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

Increased Evaluations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Deviated Nasal Septum

Traumatic deviated septum with 50 percent obstruction of the 
nasal passages on both sides or complete obstruction on one 
side warrants a maximum 10 percent schedular evaluation.  
38 C.F.R. § 4.97, Diagnostic Code 6502.  For a higher rating, 
deviated septum may be rated by analogy under 38 C.F.R. 
§ 4.20 with either sinusitis or rhinitis.  See 38 C.F.R. 
§ 4.97, Diagnostic Codes 6510 to 6514 and 6522 to 6524.

A review of the record reveals that the veteran had nasal 
surgery in January 2000.  

At the time of his August 2000 hearing, the veteran testified 
that he fractured his nose in service.  The veteran stated 
that he had problems with his breathing, especially through 
the right side.  

At the time of a December 2002 VA examination, the veteran 
complained of recurrent nasal congestion.  There was no 
purulent discharge.  There was also no history of dyspnea at 
rest or with exertion.  The veteran had no history of speech 
impairment and no history of chronic sinusitis or allergies.  
There were also no other additional symptoms.  The examiner 
stated that his condition was not incapacitating.  

Physical examination revealed that the nares were patent and 
that there was no nasal drainage.  The septum was midline 
without deviation or perforation.  There was no evidence of 
nasal obstruction.  The sinus areas were not tender on 
palpation and there was no evidence of purulent discharge or 
crusting.  A CT scan of the head performed in January 2001 
had been found to be normal.  Diagnoses of old nasal septum 
fracture and status post rhinoplasty were rendered.  

At the time of a September 2004 VA examination, the veteran 
stated that he could not breathe through his nose.  He denied 
having any purulent discharge.  The veteran indicated that he 
had dyspnea after 30 yards due to emphysema.  He denied 
having any speech impediment.  He also denied having chronic 
sinusitis or headaches.  The veteran stated that he did not 
have allergies.  He reported that he had problems 24 days per 
month.  Sinus x-rays were normal with the sinus system 
showing normal aeration without any wall thickening or fluid.  
There was no nasal obstruction and no evidence that the 
veteran breathed through his mouth.  A diagnosis of nasal 
fracture status post surgery by history-normal and x-ray- was 
rendered.

Upon review of the medical evidence of record, the Board 
concludes that an increased (compensable) rating for the 
veteran's service-connected nasal disability is not 
warranted.  The veteran has complained that he has problems 
breathing.  Despite his complaints, however, the objective 
medical evidence does not reveal that his disability causes 
traumatic deviated septum with 50 percent obstruction of the 
nasal passages on both sides or complete obstruction on one 
side to warrant a maximum 10 percent schedular evaluation.  
VA examinations have not revealed any nasal obstruction.  

Based on the foregoing, the Board finds that the veteran's 
current noncompensable evaluation is proper given the 
objective findings.  Since the objective medical evidence 
does not reveal that the veteran presently has complete 
obstruction of one nasal passage or more than 50 percent 
obstruction on both sides, a 10 percent rating is not 
warranted under the rating criteria of 38 C.F.R. § 4.97, 
Diagnostic Code 6502.


Right Wrist

Limitation of dorsiflexion (extension) of either wrist to 
less than 15 degrees or limitation of palmar flexion of 
either wrist to a point in line with the forearm warrants a 
10 percent evaluation.  38 C.F.R. § 4.71, Diagnostic Code 
5215.

A review of the record reveals that the veteran requested an 
increased evaluation for residuals of his right wrist 
fracture in September 1999.  

At the time of a January 2000 VA examination, the veteran 
complained of pain in his right wrist.  He reported having 
pain on a daily basis which he rated as 7-7.5/10 off and on 
throughout the day.  Pain was aggravated by cold weather and 
repetitive use of the hand.  It was alleviated with 
medication.  The veteran stated he had decreased range of 
motion and decreased strength.  There were no episodes of 
dislocation or recurrent subluxation.  The veteran indicated 
that he could sometimes not tie his shoes right or pick up 
things due to pain in his right hand.  He was noted to be 
right hand dominant.  

Physical examination revealed range of motion as follows:  
flexion to 25 degrees, extension to 50 degrees, ulnar 
deviation to 15 degrees, and radial deviation to 10 degrees.  
The veteran complained of pain throughout all ranges of 
motion.  He had 4/5 hand strength and his wrist was tender to 
palpation.  There was no ankylosis present.  A diagnosis of 
residua of a right wrist fracture with some decreased motion 
was rendered.  

At the time of his August 2000 hearing, the veteran testified 
that he had a weak grip.  He also reported having constant 
pain in the wrist and noted having stiffness with cold 
weather.  The veteran indicated that he had trouble writing 
and making a fist.  He also noted having constant throbbing.  

At the time of a December 2002 VA examination, the veteran 
reported continued discomfort in the right wrist with loss of 
mobility.  He stated that he had increased discomfort with 
repetitive movement and with attempts to lift when using the 
right hand.  The veteran used a wrist support.  He 
experienced increased pain in the right wrist with repetitive 
movement and with attempts to lift using the right hand.  
There was no evidence of dislocation or recurrent 
subluxation.  The veteran reported that his right wrist 
condition had adversely impacted his normal activities and 
that he was unable to use his right hand.  He also 
experienced weakness in the right hand with loss of grip 
strength.  Grip strength measured 10 pounds in the right hand 
as compared to 30 in the left.  The veteran was noted to be 
right hand dominant.  

Physical examination revealed that the hands and wrists 
appeared to be essentially symmetrical with the right wrist 
perhaps being slightly larger than the left.  The veteran had 
dorsiflexion to 5 degrees, palmar flexion to 30 degrees, 
radial deviation to 15 degrees and ulnar deviation to 0 
degrees.  There was evidence of discomfort with loss of 
mobility.  The examiner stated that there was no additional 
limitation by pain, fatigue, weakness, or lack of endurance 
following repetitive movement.  There was no evidence of 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement or guarding of movement.  There was 
also no history or evidence of ankylosis.  Diagnoses of old 
fracture right wrist and ununited ulnar styloid fracture were 
rendered.  

At the time of a September 2004 VA examination, the veteran 
complained of constant throbbing pain in his wrist with 
tingling and numbness in his fingers in the right hand.  The 
veteran stated that the pain would be so severe that he could 
not use his hand or make a fist.  He noted that this would 
occur 8 to 10 times per year and would last from a few hours 
to several days.  The veteran reported that he could not use 
his right hand during a flare-up.  He indicated that he used 
a wrist brace but was not wearing it at the time of his 
examination.  The veteran stated that he wrote with his right 
hand.  

Physical examination revealed flexion to 45 degrees, 
extension to 45 degrees, radial deviation to 15 degrees, and 
ulnar deviation to 30 degrees.  There was tenderness with 
palpation of the right wrist on the ulnar side.  There was no 
effusion, erythema, heat, or crepitus and no limitation with 
repetitive use.  Pain was noted at maximal point of range of 
motion testing.  A diagnosis of right wrist fracture by 
history-residuals-was rendered.  

Under Diagnostic Code 5215, the maximum rating allowed for 
disability resulting from limitation of motion of the wrist 
is 10 percent.  This rating is applicable when there is 
limitation of motion of the wrist with dorsiflexion less than 
15 degrees or with palmar flexion limited in line with the 
forearm.  Since the veteran currently receives the maximum 10 
percent rating, an increased rating under this provision is 
not possible.  As the file contains no evidence of ankylosis 
(favorable or unfavorable), a higher rating is not possible 
under Diagnostic Code 5214.

Rating the veteran's fracture residuals under Diagnostic Code 
8515 (the provision addressing problems with the median 
nerve), incomplete paralysis of the median nerve of the major 
hand warrants a 10 percent rating when mild, a 30 percent 
rating when moderate, and a 50 percent rating when severe.  
The Board notes that the medical evidence relating to this 
disorder reveals no objective finding of neurological 
deficits in the veteran's right upper extremity.  There have 
also been no objective findings of sensory loss.  Since the 
latest examinations did not show evidence of even mild 
incomplete paralysis, a rating under Diagnostic Code 8515 is 
not warranted.

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1998).  
However, where a musculoskeletal disability is currently 
evaluated at the highest schedular evaluation available based 
upon limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the 
veteran has been granted the maximum rating possible under 
Diagnostic Code 5215, the analysis required by DeLuca, supra, 
would not result in a higher schedular rating.

Gunshot Wound Residuals of Left Leg

The current VA regulations relating to muscle injuries state:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions. (b) 
For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323). (c) There will 
be no rating assigned for muscle groups which act upon an 
ankylosed joint, with the following exceptions: (1) groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated. (d)  The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except severely injured 
muscle group will be increased by one level and used as the 
combined evaluation for the affected muscle groups.  (e) For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
valuation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  (f) For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of § 4.25.  38 C.F.R. § 4.55.

Factors to be considered in the evaluation of muscle 
disabilities.

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal. (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement. (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury. Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury. Through 
and through or deep penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56.

Muscle Group XII is comprised of the anterior muscles of the 
leg.  The function of this group is dorsiflexion, extension 
of the toes and stabilizing arch.  A noncompensable 
disability evaluation is warranted for slight impairment.  A 
10 percent disability evaluation is warranted for moderate 
impairment.  A 20 percent disability is warranted for 
moderately severe impairment.  A 30 percent disability 
evaluation is warranted for severe impairment. 38 C.F.R. § 
4.73, Code 5312.

A review of the record reveals that the veteran sustained a 
gunshot wound to his left leg in October 1967.  

At the time of a  November 1969 VA examination, the veteran 
was noted to have two incisional scars of the left lower leg.  
There was a 4 inch scar which was slightly tender about the 
mid-anterior aspect of the left lower leg and another 5.5 
inch tender scar of the anterior lateral aspect of the mid-
distal third area of the left leg.  Palpation along the 
distal third of the fibula caused moderate discomfort.  The 
veteran had full range of motion of the left hip, knee, and 
ankle joint.  

In September 1999, the veteran requested an increased 
evaluation for his left leg gunshot wound residuals.  

At the time of a January 2000 VA examination, the veteran 
reported having 8.5-9/10 pain everyday in the winter months, 
off and on throughout the day.  He complained of decreased 
motion in all the joints of the left leg due to his back 
condition.  The veteran was noted to have been treated for a 
gunshot wound to the left leg which was debrided and for 
which he was sent to the hospital for one month.  He was 
noted to have returned to duty four months later.  The 
veteran had a fractured tibia secondary to the gunshot wound.  

Physical examination revealed an entry wound to the anterior 
lower left leg with no exit wound.  There was one percent 
tissue loss as compared to the right.  There was no adhesion 
or tendon damage.  The veteran was noted to have decreased 
strength in his left leg which was probably due to his back 
problem.  There was no muscle herniation.  The veteran's leg 
movement was decreased due to pain caused up and down his leg 
from his back to his left foot.  

The veteran was noted to have decreased range of motion in 
his left ankle, hip, and knee secondary to pain which went 
from the lower back to the foot.  With regard to his ankle, 
the veteran had 20 degrees of dorsiflexion and 35 degrees of 
plantar flexion.  Knee flexion was to 35 degrees on the left.  
Hip flexion was to 20 degrees, while extension was to 20 
degrees, abduction to 20 degrees, adduction to 10 degrees, 
internal rotation to 20 degrees, and external rotation to 30 
degrees.  X-rays revealed a mild deformity of the lower shaft 
consistent with an old healed fracture.  A diagnosis of 
residua of left leg injury with scar and pain, cannot do good 
examination of the joints due to pain that goes from his back 
to his foot, was rendered.  

At the time of his August 2000 hearing, the veteran reported 
that he experienced constant pain in his left leg.  He 
testified that he walked up stairs one at a time.  The 
veteran stated that he could walk about 10 yards before he 
had pain.  He indicated that his leg was weak and that the 
weakness would vary.  

At the time of a December 2002 VA examination, the veteran 
reported that he continued to experience residual discomfort 
in his left leg which became worse with prolonged standing.  

Physical examination revealed no evidence of muscle 
destruction.  The examiner noted a history of a fracture of 
the left distal fibula.  The examiner stated that there was 
no evidence of limitation of mobility or function.  There was 
no evidence of adhesions or tendon damage.  There was also no 
evidence of muscle herniation and no loss of muscle function.  
The examiner further reported that there was no evidence of 
joint involvement.  A diagnosis of old gunshot wound to left 
lower leg with fracture of the left distal fibula with 
residual pain left lower leg was rendered.  

At the time of a September 2004 VA examination, the veteran 
complained of throbbing pain in the left leg.  He reported 
having flare-ups 20 times per month with a severity of 8-9/10 
lasting anywhere from a few hours to a few days.  
Precipitating factors included weather changes.  The veteran 
reported that he had to rest during flare-ups.  The examiner 
noted a history of fracture of the left distal fibula.  The 
veteran indicated that he had throbbing pain and weakness of 
the left leg.

Physical examination revealed an entry wound and surgical 
scar on the left anterior shin with no exit wound.  The lower 
extremity group was noted to have been penetrated.  Muscle 
strength was 3/5 due to severe back pain but the veteran 
could walk with a cane.  There was no muscle herniation.  The 
examiner noted that the veteran could barely move any muscles 
due to back pain but was able to walk with a cane.  An x-ray 
of the tibia and fibula revealed a mild deformity of the 
lower shaft of the left fibula consistent with an old healed 
fracture.  A diagnosis of gunshot wound to the left lower leg 
with fracture of left distal shaft of the fibula-residuals- 
was rendered.  

The criteria for an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the left thigh have not been 
met.  The veteran has not met the necessary criteria for a 
moderately severe muscle injury as defined in 38 C.F.R. 
§ 4.56(d)(3).

The record does not contain evidence of a through and through 
or deep penetrating wound by small high velocity missile or 
large low-velocity missile, with prolonged infection, or 
sloughing of soft parts, and intermuscular scarring.  There 
has also been no indication of a track of missile through one 
or more muscle groups or indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side. 

The Board further notes that while the veteran has been found 
to have weakness in his left leg, the September 2004 VA 
examiner indicated that he had 3/5 muscle strength in that 
leg.  Moreover, the limited movement of the veteran's left 
leg has been attributed to pain he has as a result of his 
service-connected low back disorder and not as a result of 
his left leg gunshot wound residuals.  

Furthermore, the December 2002 VA examiner found no evidence 
of muscle destruction and no evidence of limitation of 
mobility or function.  There was also no evidence of 
adhesions, tendon damage, muscle herniation, or loss of 
muscle function.  The examiner further indicated that there 
was no evidence of joint involvement. 

The Board notes that the veteran has complained of left leg 
pain on numerous occasions.  However, based upon the 
objective medical findings there is no clinical objective 
pathology of functional loss due to pain, limitation of 
motion, weakness, etc., which would permit assignment of a 
higher evaluation under these criteria.  Specifically, loss 
of functioning arising from pain and weakness does not raise 
the veteran's level of disability to that of akin to 
moderately severe impairment. 

Gunshot Wound Scar

The Board notes that the regulations governing scar codes 
were changed during the course of the veteran's appeal.  

VA's General Counsel held that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
veteran should be made.  If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change. Id.  The Board has reviewed 
the appellant's claim under both the "old" and "new" 
criteria, and based on this review, it finds that the new 
criteria are not more favorable to the appellant.  The new 
criteria are more beneficial to veterans with a more 
extensive scar area.  

Under the old rating criteria, effective prior to August 30, 
2002, superficial and poorly nourished scars with repeated 
ulceration, warranted a 10 percent evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  For superficial scars that 
were tender and painful on objective demonstration, a 10 
percent evaluation was warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars were rated on limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  

Under the new rating criteria under Diagnostic Code 7801, 
effective August 30, 2002, for scars other than head, face, 
or neck, that are deep or that cause limited motion with 
areas of or exceeding 144 square inches (929 sq. cm.), a 40 
percent disability evaluation is warranted.  An area or areas 
exceeding 72 square inches (465 sq. cm.) warrants a 30 
percent disability evaluation.  An area or areas exceeding 12 
square inches (77 sq. cm.) warrants a 20 percent disability 
evaluation.  An area or areas exceeding 6 square inches (39 
sq. cm.) warrants a 10 percent disability evaluation.  Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2):  A deep 
scar is one associated with underlying soft tissue damage.  

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation.  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7803, scars, superficial, unstable, 
warrant a 10 percent disability evaluation.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2):  A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation.  
Note (1):  A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2): In this case, a 10-
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  (See § 4.68 of this part 
on the amputation rule.)  Under diagnostic code 7805, scars, 
other; are rated on limitation of function of affected part.

The Board notes that the veteran the veteran requested an 
increased evaluation for his service-connected gunshot wound 
residuals of his left leg in September 1999.  

At the time of a January 2000 VA examination, the veteran was 
noted to have an entry wound of the anterior lower left leg.  
The scar was 12 x 1 cm. located on the anterior left leg 
which was tender to palpation.  There was no tendon damage 
and there were no adhesions.  

In September 2000, the RO granted service connection for a 
residual scar of the gunshot wound to the lower left leg and 
assigned a 10 percent disability evaluation.  

At the time of a December 2002 VA examination, the veteran 
reported having pain in his left lower leg.  Physical 
examination revealed a well-healed scar of the left lower leg 
which appeared to be the scar from previous entrance wound 
measuring 1 x 1.5 cm.  There was a was also a vertical well-
healed surgical scar extending inferiorly which measured 12 x 
.3 cm., which was well-healed.  There was mild tenderness on 
palpation.  There were no adhesions, ulcerations, or 
breakdowns.  The texture was consistent with the 
surroundings.  There was mild depression of the scar area 
with no elevation.  There was no loss of underlying tissue 
and no inflammation, edema, or keloid formation.  The color 
of the scar was consistent with the surroundings.  The scar 
was not disfiguring and there was no limitation of motion as 
a result of the scar.  A diagnosis of old gunshot wound left 
lower leg with residual scar was rendered.  

At the time of a September 2004 VA examination, the veteran 
reported having constant pain in the left shin and left ankle 
and weakness of the left leg.  

Physical examination revealed a 18 cm. x .3 cm. well healed 
surgical scar.  There was pain on the scar.  There was no 
adherence to the underlying tissue.  The texture of the skin 
was regular.  The scar was not unstable as there was no 
ulceration or breakdown of the skin.  There was elevation of 
the surrounding tissue and scar.  There was edema surrounding 
the scar but no inflammation or keloid formation.  The scar 
matched the skin color.  There was induration with edema of 
surrounding tissue 19 cm. x 2 cm.  There was no limitation of 
function.  A diagnosis of scar from gunshot wound in left 
lower leg-residuals was rendered.  

With regard to the old rating criteria, the veteran's scar 
has been found to be painful and tender to the touch.   As 
such, a 10 percent disability evaluation is warranted under 
Diagnostic Code 7804.  This is the highest schedular 
disability evaluation under this Code.  As noted above, a 10 
percent disability evaluation under Diagnostic code 7803 
requires poorly nourished scars with repeated ulceration.  
There has been no demonstration of either poor nourishment or 
repeated ulceration with regard to the scar.  As to 
limitation of motion, there has been no limitation of motion 
associated with the scar.  Moreover, the veteran has been 
assigned a separate disability evaluation for the gunshot 
wound residuals which caused the scar.  

As to the new criteria, the Board notes that an increased 
evaluation under DC 7801 or 7802 is not warranted as the 
veteran's scar area does not exceed 39 sq. centimeters.  An 
increased evaluation is also not warranted under DC 7803 as 
the veteran's scar has not been shown to be unstable.  As to 
DC 7804, the Board notes that the veteran has reported that 
his scar is painful, which warrants a 10 percent disability 
evaluation.  Finally, as to DC 7805, the Board notes that the 
veteran has been assigned a separate disability evaluation 
for the resulting residuals of the gunshot wound which caused 
the scar.  

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disorders presently on appeal have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that criteria for submissions for assignment 
of the extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

The appeal is denied as to all issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


